Citation Nr: 0127526	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  98-07 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1946 to April 
1948, and from September 1950 to December 1951.

The record reflects that this case has previously come before 
the Board of Veterans' Appeals (Board).  In an April 2000 
decision, the Board denied the veteran's claim of entitlement 
to service connection for COPD.  He subsequently appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).

While this case was pending at the Court, the veteran's 
attorney and the VA Office of General Counsel filed a joint 
motion in the litigation, asking the Court to vacate the 
Board's April 2000 decision and remand the matter for 
readjudication.  In February 2001, the Court granted the 
joint motion, vacated the Board's April 2000 decision, and 
remanded his claim to the Board for compliance with 
directives that were specified in the motion.

The case has been returned to the Board for further appellate 
review consistent with the joint motion.


REMAND

The veteran is seeking entitlement to service connection for 
COPD.  He essentially contends that this disease developed as 
a result of cold weather injuries he sustained on active duty 
during the Korean War.

As discussed above, the veteran's claims were denied by the 
Board in a decision of April 2000.  In that decision, the 
Board concluded that the preponderance of the competent and 
probative evidence was against finding that his COPD 
developed as a result of his military service.  The veteran 
subsequently filed a timely appeal to the Court.  The joint 
motion filed with the Court averred that a remand of this 
case was warranted, on the basis that the Board had failed to 
provide adequate reasons and bases for denying service 
connection for COPD.  Specifically, the parties asserted that 
the Board had focused only upon the question of whether his 
COPD developed as a result of cold weather exposure during 
service, and had failed to consider whether the COPD could 
have been caused by smoking in service or by some other 
incident of service.  For this reason, the motion asserted 
that a remand was required, so that the Board could consider 
all possible in-service causes of his COPD.  See Schroeder v. 
West, 212 F3d 1265, 1271 (Fed. Cir. 2000); see also Sachs v. 
Gober, 14 Vet. App. 175 (2000).

The Court having granted the joint motion, and in accordance 
with the instructions contained therein, the Board has 
reviewed the veteran's claim, with consideration given to all 
possible in-service causes of his COPD.  For the reasons and 
bases set forth below, the Board the finds that additional 
evidentiary development is required before this claim will be 
ripe for final appellate review.

With respect to the question of whether the veteran's COPD 
developed as a result of nicotine dependence, the Board notes 
that applicable law generally recognizes two means by which 
service connection may be established for claimed nicotine-
related diseases and disorders.

First, if a claimant can establish by competent medical 
evidence that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., damage done to a veteran's lungs by in-service smoking 
(as opposed to pre- or post-service smoking] gave rise to a 
disease, then service connection may be established on a 
direct basis under 38 U.S.C.A. §§ 1110 and 1131 (West 1991 & 
Supp. 2001).

Second, where the competent medical evidence does not support 
a direct relationship between in-service smoking and the 
claimed disease, service connection may be granted on a 
secondary basis if competent medical evidence indicates that 
the claimed illness had its origin in tobacco use subsequent 
to service, and that the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service.  In essence, the issue then becomes whether 
the illness may be considered secondary to service-incurred 
nicotine dependence pursuant to 38 C.F.R. § 3.310 (2001).  
See VA General Counsel Precedential Opinion (VAOPGCPREC) 19-
97; see also 38 U.S.C.A. § 7104(c) (West 1991) (VA is 
statutorily bound to follow the precedential opinions of the 
VA Office of General Counsel); see also Davis v. West, 13 
Vet. App. 178, 183 (1999), remanded on other grounds, 15 Vet. 
App. 165 (2001).

VAOPGCPREC 19-97 was prepared in response to an inquiry 
regarding under what circumstance service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.

The 1997 opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence is a disease for compensation 
purposes is an adjudicative matter to be resolved by 
adjudicative personnel, based upon accepted medical 
principles.  The threshold question was whether nicotine 
dependence could be considered a disease within the meaning 
of the veterans' benefit laws, and, in that regard, further 
VA guidelines which held in the affirmative were discussed.  
The 1997 opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service, and resulting tobacco use, 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively a question of fact.  The 1997 opinion also 
noted the potential for an intervening or a supervening cause 
of injury which might act to sever the proximate and causal 
connection between the original act and the injury.

The VA Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  
Therefore, the two principal questions which must be answered 
by adjudicators in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are:  (1) whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.

With regard to the first question, the 1997 opinion held that 
the determination of whether a veteran is dependent on 
nicotine is a medical issue.  It noted that the Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed., (DSM-
IV), at 243, provides that the criteria for diagnosing 
substance dependence are generally to be applied in 
diagnosing nicotine dependence.

As to the second question, VAOPGCPREC 19-97 further provided 
that in a case where, as a result of nicotine dependence 
acquired in service, a veteran continued to use tobacco 
products following service, the decision would have to be 
made whether the post-service usage of tobacco products was 
the proximate cause of the disability or death upon which the 
claim is predicated.  As discussed above, a supervening cause 
of the disability or death, such as exposure to environmental 
toxins, etc., might constitute a supervening cause of the 
disability or death so as to preclude service connection.  
The opinion also addressed the situation when a nicotine-
dependent individual might have full remission of the 
dependence and then later resume the use of tobacco products.

In summary, the precedential opinions of the VA General 
Counsel provide that, in the determination of whether 
secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, inquiry 
must be undertaken as to (1) whether nicotine dependence may 
be considered a disease for purposes of VA benefits; (2) 
whether the veteran acquired nicotine dependence in service; 
and (3) whether that nicotine dependence may be considered 
the proximate cause of disability or death resulting from the 
veteran's use of tobacco products.

The 1997 opinion also held, with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

Claims for service connection of a disability or cause of 
death on the basis that such disability or death is 
attributable to the use of tobacco products during a 
veteran's period of active service have been effectively 
prohibited under 38 U.S.C.A. § 1103 (West Supp. 2001).  See 
66 Fed. Reg. 18,195-198 (Apr. 6, 2001) (implementing 
regulation to be codified at 38 C.F.R. § 3.300).  However, 
that statute and regulation pertain only to claims filed 
after June 9, 1998.  The record indicates that the veteran 
initiated his claim in February 1997, so the new law does not 
bar his claim.

In this instance, the veteran has reported that he first 
began smoking in service, but that he stopped smoking 
permanently in the 1970's.  The veteran has also been 
diagnosed with COPD, which was linked to his reported tobacco 
use by a VA physician in September 1998.  However, no opinion 
has been rendered as to whether the veteran suffered from 
nicotine dependence in service, and, if so, whether that 
dependence was incurred in service.  Therefore, the Board 
believes that a remand of this case is necessary, so that the 
RO can provide the veteran with a medical examination that 
addresses these questions.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (codified at 38 U.S.C. § 5103A (West Supp. 
2001)); see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The Board further notes that, while this case is in remand 
status, the RO should notify the veteran and his 
representative of the type of information or evidence which 
could assist in substantiating his claim for COPD based upon 
nicotine dependence.  See VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 
38 U.S.C. § 5103 (West Supp. 2001)). 

Accordingly, this case is remanded for the following action:

1.  The RO should contact the veteran and his 
representative and inform them of the type of 
additional evidence that would best serve to 
substantiate his claim.  As part of this 
notice, the RO should specifically request 
that the veteran provide the names and 
addresses of any health care providers who 
may possess additional records pertinent to 
his claims which are not already included 
within his VA claims folder.  With any 
necessary authorization from the veteran, the 
RO should attempt to obtain copies of any 
pertinent treatment records identified by the 
veteran in response to this request, which 
have not been previously secured.

2.  The RO should schedule the veteran for an 
appropriate VA examination.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All tests and studies deemed 
necessary by the physician should be 
conducted.  To the extent possible, the 
physician should make a determination as to 
when the veteran first began to smoke, and 
the duration (to include any interruptions) 
of his smoking habit.  In addition, the 
physician should express an opinion as to 
whether it is at least as likely as not that 
the veteran incurred a nicotine dependence as 
a result of service and whether, and to what 
extent, that dependence continued after 
service.  In addition, the physician should 
determine the approximate date of onset of 
the veteran's COPD, and, to the extent 
feasible, whether it was caused by the use of 
tobacco products.  All opinions expressed 
should be supported by reference to pertinent 
evidence.  If the physician determines that 
additional medical consultation is necessary, 
such should be accomplished.  The report of 
the examination should be associated with the 
veteran's claim folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental and notification actions 
required by the VCAA and its implementing 
regulations have been completed in full.  The 
RO should then readjudicate the veteran's 
claim of entitlement to service connection 
for COPD, both on a direct basis and as 
secondary to nicotine dependence.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2001).



